I115th CONGRESS1st SessionH. R. 804IN THE HOUSE OF REPRESENTATIVESFebruary 1, 2017Mrs. Murphy of Florida (for herself, Ms. Velázquez, Mr. Beyer, Mr. Higgins of New York, Ms. Clarke of New York, Ms. Clark of Massachusetts, Ms. Bordallo, Mr. Blumenauer, Ms. Meng, Mr. Scott of Virginia, Mr. Moulton, Ms. McCollum, Mr. Vargas, Ms. Moore, Mr. Schrader, Ms. Rosen, Ms. Lee, Mr. Foster, Mr. Garamendi, Mr. Cárdenas, Ms. Shea-Porter, Mr. Kind, Mr. Johnson of Georgia, Ms. Castor of Florida, Mr. Tonko, Mr. Serrano, Mr. Welch, Ms. Speier, Mr. Cuellar, Ms. Pingree, Mr. Cicilline, Ms. Bonamici, Mr. Ted Lieu of California, Mr. Nadler, Mr. Ben Ray Luján of New Mexico, Ms. Matsui, Mr. Crowley, Mr. Himes, Mr. DeFazio, Mr. Cohen, Ms. Schakowsky, Mr. Soto, Mr. Costa, Mr. Ruppersberger, Ms. Sinema, Ms. Judy Chu of California, Mr. McGovern, Mr. Kilmer, Mr. Raskin, Mr. Brown of Maryland, Mr. Smith of Washington, Mr. Polis, Mr. Correa, Mr. Evans, Ms. Brownley of California, Ms. Roybal-Allard, Mr. Takano, and Mr. Swalwell of California) introduced the following bill; which was referred to the Committee on Armed Services, and in addition to the Committees on Foreign Affairs, and Intelligence (Permanent Select), for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the National Security Act of 1947 to protect the National Security Council from political interference, and for other purposes. 
1.Short titleThis Act may be cited as the Protect the National Security Council From Political Interference Act of 2017. 2.Protection of National Security Council from political interference (a)Limitation on National Security Council membershipSection 101(c) of the National Security Act of 1947 (50 U.S.C. 3021) is amended— 
(1)in paragraph (2), by striking The President may designate and inserting Except as provided in paragraph (3), the President may designate; and  (2)by adding at the end the following new paragraph: 
 
(3)Prohibition on membership of political officersThe President may not designate any individual whose primary or predominant responsibility is political in nature to serve as a member of the Council or otherwise to regularly attend or participate in meetings of the Council or meetings convened under the auspices of the Council, including Principals Committee meetings..  (b)Sense of CongressIt is the sense of Congress that no limitations should be imposed on the ability of the Director of National Intelligence or the Chairman of the Joint Chiefs of Staff, or their designees, to attend any Principals Committee meeting convened under the auspices of the National Security Council or any other senior interagency meeting convened for the purpose of considering policy issues that affect the national security interests of the United States. 
